t c memo united_states tax_court arthur sarkissian petitioner v commissioner of internal revenue respondent docket no filed date r mailed to p duplicate notices of deficiency for p’s tax_year the petition herein was not timely filed r and p filed competing motions to dismiss for lack of jurisdiction r seeks dismissal on the ground that the petition was not timely filed p seeks dismissal on the grounds that the notice was invalid because r failed to send either notice to p’s last_known_address and p did not receive notice in time to file a timely petition held p received actual notice of the deficiency with ample time remaining to file a timely petition but failed to do so held further because p failed to file a timely petition we will dismiss in favor of r steven ray mather for petitioner scott b burkholder and kathryn a meyer for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court because of a petition filed on date in response to a notice_of_deficiency dated date determining a deficiency in income_tax of dollar_figure and a sec_6662 a penalty of dollar_figure for petitioner’s tax_year the case was set for hearing on respondent’s and petitioner’s competing motions to dismiss for lack of jurisdiction the stated ground for respondent’s motion to dismiss is that petitioner failed to file the petition instituting this case within the time prescribed by sec_6213 as amplified by sec_7502 petitioner would have us dismiss the case on the grounds that the notice_of_deficiency is invalid because it was neither sent to petitioner’s last_known_address nor received by petitioner with ample time to timely petition this court 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and applicable for the taxable_year at issue and rule references are to the tax_court rules_of_practice and procedure respondent has conceded that the notice_of_deficiency was not sent to petitioner’s last_known_address our issue for decision is whether petitioner received notice of the determined deficiency with sufficient time remaining to file a timely petition findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california on date respondent issued to petitioner and to petitioner alone two original notices of deficiency for the tax_year determining the deficiency and penalty amounts stated supra p respondent sent one notice by certified mail to west sunset boulevard suite west hollywood ca 2at the time the notices of deficiency were mailed petitioner’s most current form_2848 power_of_attorney and declaration of representative listed thomas ishihara as petitioner’s current representative however because he was considered only a return preparer and not an enrolled_agent attorney or certified_public_accountant pursuant to respondent’s policies mr ishihara was not sent a copy of the notice_of_deficiency petitioner’s counsel steven ray mather who had previously filed a power_of_attorney form with respondent was not sent a copy of the deficiency_notice the reason was that respondent determined that mr ishihara’s form_2848 filed on date revoked all prior powers of attorney because a box on the back of the form was not checked that would have indicated prior form s were not intended to be revoked suite address respondent sent the second notice by certified mail to an address on tianna road in los angeles california tianna road address the 90th and last day to petition this court was listed as date respondent sent the notice to the suite address under the mistaken belief that it was petitioner’s last_known_address however petitioner’s tax returns filed for the years and all indicated that petitioner’s new address was west sunset boulevard suite west hollywood ca suite address because of a clerical_error petitioner’s new address was not updated in respondent’s records with the correct suite number until date when petitioner filed his federal_income_tax return for there is no record of the suite notice of deficiency’s being delivered to petitioner or returned to respondent and petitioner denies that he ever received or saw the notice within the 90-day timeframe for timely petitioning this court 3respondent and petitioner refer to this address interchangeably as sunset blvd suite west hollywood ca west sunset blvd suite west hollywood ca and west sunset boulevard suite west hollywood ca each variation is deemed to represent the address which appears on the notice_of_deficiency as west sunset boulevard suite west hollywood ca 4the record indicates that this notice was processed through a usps sorting facility in los angeles california on date but there is no record of the continued while we do not know exactly when or where this original notice was delivered we do have a recorded documentary history showing that in at least one instance respondent had incorrectly sent prior correspondence to petitioner at the suite address that correspondence was returned to respondent with the blacked out and written in its place as well as being stamped insufficient address and return to sender petitioner asserts that the first time he saw the suite notice was shortly after the petition was filed in date when a copy of it was provided to him by his attorney mr mather the path the suite notice took to arrive in mr ishihara’s hands is mysterious mr mather received this notice on or about date from mr ishihara who had prepared petitioner’s tax_return and assisted in the audit of petitioner’s tax_year at some time during the period of july to date the notice found its way into mr ishihara’s files but he and petitioner claim to have no knowledge as to how or when this happened petitioner did not rule out the possibility that his assistant signed for the notice and continued item’s being signed for by any person or returned to respondent the record in this case at the request of respondent was left open until date in order to permit respondent to find and interview the postal carrier who delivered mail to the suite and addresses during july through date however respondent was unable to identify or find that postal carrier delivered it directly to mr ishihara without notifying petitioner of its delivery after the time for petitioning this court had expired mr ishihara discovered the notice buried in his files and immediately forwarded a copy of it to mr mather a second notice_of_deficiency was mailed to the tianna road address because the revenue_agent performing petitioner’s audit had been successful in corresponding with petitioner at that address petitioner’s historic residence was the tianna road address but at the time that notice_of_deficiency was sent petitioner and his wife were experiencing marital difficulties and petitioner did not stay at the home every night or even most nights however he did maintain a room at the home and there is no evidence that he had any other residence during the 90-day period after the notice_of_deficiency was mailed to the tianna road address 5mr ishihara indicated at the hearing that after sending the copy to petitioner’s counsel he misplaced the original notice and again lost it in his files only to be found and presented to respondent’s counsel the morning of the hearing 6the court notes that petitioner in his petition stated that tianna road was his residence however at the hearing petitioner vigorously sought to establish and respondent has conceded that this was not his last known tax address during the period following issuance of the notice to that address he was at the tianna road address only sporadically petitioner continued to receive mail at the home petitioner’s wife would typically bring in all the mail received at the address sort out her mail and leave mail addressed to petitioner on a long narrow shelf-like bench next to the staircase near the front door she indicated at the hearing that from time to time she would throw away his mail or dump it in storage in the garage if he had not picked it up for several days or sooner out of frustration if she was having a bad day but she does not remember specifically throwing out a notice_of_deficiency and she was aware of what mail from the internal_revenue_service irs looked like having recently received mail from the irs as part of an audit the tianna road notice was delivered on date and was signed for by a woman named blanca who was temporarily assisting in caring for petitioner’s son and maintaining the tianna road home according to petitioner’s wife blanca would have put any mail she signed for on the shelf with all the other accumulated mail without sorting it or notifying the person to whom the mail was addressed petitioner’s wife has no memory of seeing the notice_of_deficiency signed for by blanca and blanca did not testify at the hearing petitioner insists that he never received the notice_of_deficiency sent to the tianna road address the petition in this case was filed on date which i sec_125 days after the duplicate notices of deficiency were mailed i jurisdiction opinion it is well settled that this court has jurisdiction to determine whether it has jurisdiction in a case at any time 69_tc_999 the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 this rule is drawn from the statutory scheme set forth principally in sec_6212 sec_6213 and sec_7502 sec_6212 authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer then generally has pursuant to sec_6213 sec_90 days or days if the notice is addressed to a person outside of the united_states to file a petition with the court for redetermination of the deficiency the petition in this case was not timely filed it was filed days after the notice_of_deficiency was mailed which i sec_35 days after the last day for which a timely petition could be filed therefore initially our review will focus on whether the notice_of_deficiency was validly issued this is important to the parties because it will matter to them if the case is dismissed why the case is dismissed if the notice_of_deficiency was invalid petitioner may avoid any need to defend his tax_return against respondent’s attack as the three-year period of limitations under sec_6501 has presumably since expired an invalid notice does not generally hold the period of limitations open see eg 106_f2d_885 9th cir 72_tc_21 57_tc_711 if the notice was valid the days expired before petitioner filed the petition and petitioner will have to pay the tax which he can no longer challenge in this court however he could after payment and within two years thereof challenge the tax with a refund_suit in the u s court of federal claims or the u s district_court having jurisdiction over the district where he then resides see 55_tc_138 n respondent’s main argument is that we do not have jurisdiction to hear this case because petitioner filed the petition outside the 90-day window respondent also advances an alternative argument that we have jurisdiction to reach the 7cf 686_f3d_1228 11th cir holding that the statute_of_limitations was tolled by the notice_of_deficiency pursuant to sec_6503 even though it was an invalid notice_of_deficiency rev’g tcmemo_2011_96 sec_6503 suspends the running of the limitations_period when a proceeding in respect of the deficiency is placed on the tax court’s docket merits of this case because petitioner timely filed his petition respondent contends that where a notice_of_deficiency is mailed to the wrong address and the taxpayer nevertheless receives the notice but receives it outside the 90-day period then actual receipt of the notice commences the running of the 90-day period if the notice in this case was mailed to petitioner’s residence we find this argument would be inconsistent with the court’s established precedent see sec_6213 611_f2d_1015 5th cir rev’g tcmemo_1977_382 572_f2d_212 9th cir aff’g tcmemo_1976_383 monge v commissioner t c pincite in our view the 90-day period is statutory and a limitation on this court’s jurisdiction see sec_6213 763_f2d_89 2d cir small v commissioner tcmemo_1992_613 aff’d without published opinion 21_f3d_1125 11th cir the 90-day period starts on the day the notice_of_deficiency is mailed 564_f2d_1317 9th cir however this case absent stipulation to the contrary is appealable to the court_of_appeals for the ninth circuit whose precedent would therefore be controlling see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the ninth circuit on one occasion has held that where the notice was not sent to either the taxpayer’s last_known_address or actual residence the statutory 90-day period may not start to run until the notice_of_deficiency is actually received see 744_f2d_674 9th cir involving a taxpayer’s changed name due to her marriage where the court_of_appeals ordered an otherwise untimely petition filed over three months late to be filed and treated as if timely filed as a result of the commissioner’s failure to comply with sec_6213 rev’g tcmemo_1983_ the same or a similar result was reached in 635_f2d_895 d c cir 958_f2d_53 4th cir and 653_f2d_1185 7th cir as we discuss below we find that petitioner is deemed to have actually received the notice_of_deficiency thus we need not address this issue ii validity of notice_of_deficiency a notice_of_deficiency is valid if it notifies the taxpayer that a deficiency has been determined against him and gives the taxpayer the opportunity to petition this court for redetermination of the proposed deficiency 814_f2d_1363 9th cir rev’g 81_tc_855 see 81_tc_42 sec_6212 provides that a notice_of_deficiency is sufficient if sent to the taxpayer’s last_known_address for purposes of sec_6212 the last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs sending a notice_of_deficiency to the last_known_address is not the only means for giving a taxpayer notice of a deficiency 527_f2d_754 9th cir aff’g 57_tc_102 rather sending the notice to the last_known_address is merely a safe_harbor whereby the notice will be deemed to be received by the taxpayer even if it never is frieling v commissioner t c pincite respondent has conceded and we agree that neither notice_of_deficiency was sent to petitioner’s last_known_address petitioner’s most recently filed and processed federal_income_tax return at the time the notice was issued indicated that petitioner’s address was the suite address respondent negligently failed to update his records and erroneously sent the notice to the old suite address which was not petitioner’s last_known_address nevertheless all is not necessarily lost for respondent a notice_of_deficiency not mailed to the taxpayer’s last_known_address can still be valid if the mailing results in the taxpayer’s actually receiving notice with ample time remaining to timely file a petition it meets the conditions of sec_6212 no matter to what address the notice successfully was sent clodfelter v commissioner f 2d pincite 23_tc_192 phillips v commissioner tcmemo_1996_196 the outcome of this case hinges upon how we interpret what it means to actually receive notice it is well settled that if the taxpayer physically receives the notice actual receipt has been satisfied see 769_f2d_1376 9th cir citing clodfelter v commissioner f 2d pincite aff’g tcmemo_1984_98 this is true even if the taxpayer never opens the envelope in which the notice is delivered see 87_f3d_273 9th cir aff’g tcmemo_1994_344 see also patmon young prof’l corp v commissioner tcmemo_1993_143 aff’d 55_f3d_216 6th cir however personal physical possession of the notice or the envelope in which it is delivered is not imperative this court has held that a taxpayer actually received a notice when it was made aware that a letter which contained a notice_of_deficiency had been issued to it but turn ed a blind eye to that information see patmon young prof’l corp v commissioner tcmemo_1993_143 in patmon young the postal carrier attempted to deliver the notice to the taxpayer’s post office box which was not its last_known_address for tax purposes but the notice was deliberately refused and returned to the commissioner the court held that deliberate refusal of delivery amounted to actual receipt of the notice in another case where physical receipt of the notice was lacking phillips v commissioner tcmemo_1996_196 two postal forms so-called yellow slips were delivered to the taxpayers in successive weeks these slips indicated that the post office had attempted to deliver a certified mail item and was holding a certified letter for pickup by the taxpayers at the local post office after the taxpayers failed to pick up the notice_of_deficiency from the post office for several weeks it was returned to the commissioner in phillips the court held that the taxpayers received actual notice of the deficiency despite finding that the taxpayers never physically received the notice the taxpayers in phillips even claimed never to have received the postal yellow slip notifications despite the lack of physical receipt the court presumed actual receipt because there was no evidence of any problems with the normal delivery of mail to that address and because the taxpayers had timely received other mail from the commissioner at that address we conclude by analogy that petitioner actually received the notice sent to the tianna road address several facts are crucial to our finding that petitioner actually received the notice sent to the tianna road address for example petitioner’s petition states that tianna road was his residence petitioner also alleged in the petition that respondent knew that was his residence while petitioner later claimed at the hearing that he was at the home only intermittently he clearly had a room at the home and there is no evidence that he had any other residence during the 90-day window for timely petitioning this court given that we found petitioner’s testimony to be equivocal and lacking credibility we find as a matter of fact that petitioner while not at the home every night was residing and receiving mail at the tianna road address during the 90-day period following respondent’s mailing of the notice the tianna road notice was delivered and received at that residence within a few days after respondent mailed it we do not think that blanca the individual who signed the certified receipt threw out this notice and on a preponderance_of_the_evidence we find that blanca placed the notice on the side table with the other mail we also find it unlikely that petitioner’s wife threw out this notice she clearly was aware of what mail from the irs looked like and presumably understood the importance of irs certified mail given her recent irs audit petitioner’s wife declared that she threw out petitioner’s mail from time to time but had no memory of specifically throwing out a notice_of_deficiency as was the case with petitioner we did not find petitioner’s wife to be a completely candid witness accordingly her testimony does not diminish the fact that the notice was received into the home and placed within the taxpayer’s grasp see patmon young prof’l corp v commissioner tcmemo_1993_143 we conclude that the notice_of_deficiency sent to the tianna road address was valid petitioner resided at the home and received mail at the home and the notice was delivered received and set_aside for petitioner to collect on date given these facts we hold that petitioner actually received the notice_of_deficiency for federal_income_tax purposes with ample time remaining to file a timely petition but failed to timely petition this court in fact even if we start counting the 90-day period on date the day after petitioner actually received the statutory notice he did not timely file his tax_court petition within 8having decided that petitioner actually received the tianna road notice_of_deficiency we need not decide whether he also actually received the suite notice however we found mr ishihara’s explanation or lack thereof of how that notice ended up in his files to be less than candid and not persuasive the court believes it is more probable that mr ishihara received the suite notice from either petitioner or petitioner’s assistant than that he received it from respondent for the latter to have occurred the notice would have to have been returned to respondent and then sent or delivered to mr ishihara despite respondent’s policy of not sending notices of deficiency to a representative who is not an attorney a certified_public_accountant or an enrolled_agent days of that date accordingly we will deny petitioner’s motion to dismiss for lack of jurisdiction and grant respondent’s motion to dismiss for lack of jurisdiction the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
